Case 4:16-cr-20511-TGB-SDD ECF No. 36, PageID.197 Filed 03/22/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 16-20511

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 TIMOTHY ALLEN BRYANT                                    18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 4:16-cr-20511-TGB-SDD ECF No. 36, PageID.198 Filed 03/22/21 Page 2 of 7




                    a release plan is established, appropriate travel arrangements are made,

                    and it is safe for the defendant to travel. There shall be no delay in

                    ensuring travel arrangements are made. If more than fourteen days are

                    needed to make appropriate travel arrangements and ensure the

                    defendant’s safe release, the parties shall immediately notify the court and

                    show cause why the stay should be extended; or

            տ       There being a verified residence and an appropriate release plan in place,

                    this order is stayed for up to fourteen days to make appropriate travel

                    arrangements and to ensure the defendant’s safe release. The defendant

                    shall be released as soon as appropriate travel arrangements are made and

                    it is safe for the defendant to travel. There shall be no delay in ensuring

                    travel arrangements are made. If more than fourteen days are needed to

                    make appropriate travel arrangements and ensure the defendant’s safe

                    release, then the parties shall immediately notify the court and show cause

                    why the stay should be extended.

     տ The defendant must provide the complete address where the defendant will reside

     upon release to the probation office in the district where they will be released because it

     was not included in the motion for sentence reduction.

     տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

     տ probation or տ supervised release of ________ months (not to exceed the unserved

     portion of the original term of imprisonment).

            տ The defendant’s previously imposed conditions of supervised release apply to

            the “special term” of supervision; or


                                               2
Case 4:16-cr-20511-TGB-SDD ECF No. 36, PageID.199 Filed 03/22/21 Page 3 of 7




               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ
✔ DENIED after complete review of the motion on the merits.


տ
✔ FACTORS CONSIDERED (Optional)

See addendum.




                                                 3
Case 4:16-cr-20511-TGB-SDD ECF No. 36, PageID.200 Filed 03/22/21 Page 4 of 7




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    March 22, 2021




                                                4
Case 4:16-cr-20511-TGB-SDD ECF No. 36, PageID.201 Filed 03/22/21 Page 5 of 7




      In determining whether Mr. Bryant is eligible for compassionate
release under 18 U.S.C. § 3582(c), the Court must determine (1) whether
he has exhausted his administrative remedies, (2) whether there are
“extraordinary and compelling reasons” that warrant his release, and (3)
whether his release would be consistent with the factors set forth in §
3553(a). The government concedes that Mr. Bryant has exhausted his
administrative remedies. ECF No. 50, PageID.350.

      However, Mr. Bryant has not presented a sufficient reason that
would justify his early release. He states that he suffers from mental
illness, specifically post-traumatic stress disorder (“PTSD”). This is not a
condition that the Centers for Disease Control has recognized as leading
to an increased risk of contracting COVID-19. See Centers for Disease
Control, People with Certain Medical Conditions (March 16, 2021),
https://perma.cc/L69K-Q7RJ. The Court acknowledges Mr. Bryant’s
allegations that he has had trouble accessing counseling and other
services. Regardless, his current situation is not so extreme as to warrant
release under this statute.1

      The Court is not limited to health or other previously pre-defined
categories of information in order to find an “extraordinary and
compelling” reason for release.2 Other than this psychiatric condition,
however, Mr. Bryant alleges no specific health condition that the CDC
has recognized as likely to cause an increased risk of severe illness from
COVID-19. Indeed, at age 31 and in otherwise good health, Mr. Bryant
has already tested positive for the virus and has recovered. Although he
points to some reports of inmates becoming re-infected, the government
cites a study showing that some period of immunity (eight months) is
conferred as a result of having been infected. ECF No. 34, PageID.174.
Mr. Bryant’s main argument seems more focused on his belief that he
has rehabilitated himself, and that he has a low risk of recidivism.
Although those are both positive things, they have not been recognized

1 The Court leaves open the question whether, under certain
circumstances, an inmate’s particular form of mental illness could
constitute an “extraordinary and compelling” reason justifying release,
but it is clear that Mr. Bryant’s described condition of PTSD does not.
2 United States v. Elias, 984 F.3d 516, 519-20 (6th Cir. 2021).

                                     1
Case 4:16-cr-20511-TGB-SDD ECF No. 36, PageID.202 Filed 03/22/21 Page 6 of 7




as “extraordinary and compelling” reasons for release. The Court will
weigh those factors in the discussion that follows.

      Most of the factors under § 3553(a) also counsel against granting
this motion. Regarding the nature and circumstances of the offense, Mr.
Bryant’s offense conduct involved pressuring minor female victims to
make sexually explicit images of themselves for him. He would then
extort them to provide more images, with threats that he would publicly
share the images they had already given him if they refused. One victim
was so distraught at his refusal to leave her alone that she was
considering suicide. It is important that the sentence reflect the
seriousness of the offense, and in this case a lengthy sentence was
necessary to accomplish that goal. Similarly, the goals of imposing a just
sentence and encouraging respect for the law are served by a significant
sentence rather than a drastic reduction.

      As to the goal of deterrence, it would not be served by granting a
nearly 80% reduction in the sentence. Mr. Bryant has served roughly 42
months of his 228-month sentence, only about 18% of the term. Such a
large reduction is not consistent with the goal of deterrence. Nor would
it be consistent with the need to avoid unwarranted sentencing
disparities. 3

     As to the goal of protecting the public from further crimes, Mr.
Bryant points to his statements expressing regret, acknowledging the
harm that his actions caused, and committing himself to making amends
and reforming his behavior. Mr. Bryant’s points that he had no prior
criminal history, that he has “learned his lesson” already, that he has a
supportive family, and that he poses a low risk of recidivism all relate to
the question of whether his release would present a danger to society. If
what Mr. Bryant says it true, then the factor of the need to protect society

3 Mr. Bryant’s calculated guideline range of 360-960 months was much
greater than the sentence he received—so he already benefitted from a
significant downward variance. To release him after serving only
fraction of this sentence, where it is a type of offense that routinely
garners double-digit sentences, would be to create a disparity that
would not be warranted.
                                     2
Case 4:16-cr-20511-TGB-SDD ECF No. 36, PageID.203 Filed 03/22/21 Page 7 of 7




from future crimes may not weigh as heavily against granting release.
But all the other § 3553(a) factors do.

       This Court is also taking into account the severity of COVID-19
incidence at FCI Elkton, where Mr. Bryant is incarcerated. Examining
the publicly available data, FCI Elkton experienced large COVID-19
outbreaks in June and July 2020, during which nine individuals died.
Since then, inmate active case numbers have been close to zero, though
it is unclear whether inmates are tested regularly. Staff case numbers
have been on the rise since November 2020 and there are currently thirty
active staff cases. See Pandemic Response Oversight, Dashboards of BOP
COVID-19 Cases (March 22, 2021), https://perma.cc/83TS-WCPE.

       Though the risk of contracting COVID-19 at FCI Elkton seems less
significant now, and that factor informs this Court’s decision, “it is the
obligation of the Bureau of Prisons to ensure that those inmates who do
not qualify for compassionate release are housed in conditions that
genuinely reduce the risk of exposure to the virus.” United States v.
Brown, No. 2:18-CR-20293-TGB, 2021 WL 388465, at *3 (E.D. Mich. Feb.
4, 2021). The Court notes Mr. Bryant’s allegations, which are not
specifically refuted by the government, that he is unable to socially
distance, and that testing and quarantine protocols have been ignored
when inmates have fallen ill. ECF No. 32, PageID.125-28. The Bureau of
Prisons has a responsibility to do more for all individuals within its
facilities, including making vaccines immediately available to all
inmates. The government highlights that the Bureau of Prisons has
begun vaccinating prisoners and publishing this information on its
website. According to its website, 175 staff members have received the
vaccine at FCI Elkton, but only 21 inmates have. See COVID-19 Vaccine
Implementation (March 22, 2021), https://perma.cc/B2N2-4T4Q.
Delivery of these vaccines to those in prison must be a top priority.




                                     3
